Citation Nr: 1441769	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-28 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for degenerative disc disease of the lumbar spine since June 2, 2007?

2.  Entitlement to a rating in excess of 40 percent for lumbar degenerative disc disease since October 28, 2010. 

3.  What evaluation is warranted for seborrheic dermatitis with rosacea since June 2, 2007?

4.  Entitlement to a total disability rating based on unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to June 2007.

The appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Affairs (Board) from an April 2008 rating decision of the Philadelphia, Pennsylvania VA Regional Office (RO) that, effective June 2, 2007, granted entitlement to service connection for lumbar degenerative disc disease and assigned a 10 percent rating; and granted entitlement to service connection and a noncompensable rating for seborrheic dermatitis.  The Veteran appeals for higher initial ratings. 

In a July 2009 rating decision the grant of service connection for seborrheic dermatitis was expanded to include rosacea, and the rating was increased to 10 percent, effective June 2, 2007.

The Veteran was afforded a videoconference hearing at the RO in November 2010 before the undersigned sitting at Washington, DC.   The transcript is of record.

The case was remanded for further development by Board in February 2011.

In a March 2012 rating decision a 40 percent rating was assigned for lumbar degenerative disc disease, effective October 28, 2010.  While a higher rating for the lumbar disorder was granted, the issue remains in appellate status as the maximum scheduler rating has not been assigned from June 2, 2007. See AB v. Brown, 6 Vet.App. 35 (1993).

The record raises the issue of entitlement to service connection for left lower extremity sciatica secondary to lumbar degenerative disc disease.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms associated with his service-connected lumbar spine disorder and skin disease condition warrant higher disability evaluations.

At the outset, the Board observes that following the March 2012 supplemental statement of the case, VA outpatient treatment records dated through December 2013 showing treatment for low back disability and skin symptoms were associated with the record.  This evidence has not heretofore been considered in the RO's adjudication of this case, and neither the Veteran nor his representative waived consideration of the additional evidence by the agency of original jurisdiction.  As such, the additional evidence should be addressed in a supplemental statement of the case. See 38 C.F.R. § 19.38(b) (3), 20.1304(c) (2014).

As noted above, review of the record, including Virtual VA, indicates that the appellant continues to receive VA outpatient treatment for service-connected disability.  The most recent records date through mid December 2013.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, records dating from December 14, 2013 should be requested and associated with the claims folder and/or the electronic record. See Bell v. Derwinski, 2 Vet.App. 611 (1992).

The record reflects that the appellant most recently underwent VA examinations of the service-connected disabilities in April 2011.  As such, as of this writing, it has been more than three years since he was last evaluated for VA compensation and pension purposes.  The United States Court of Appeals for Veterans Claims (Court) has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).  As such, the Veteran will be scheduled for current low back and skin examinations to ascertain the status of these service-connected disorders.

Finally, the issue of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability, to include on an extraschedular basis, is reasonably raised by the record.  In Rice v. Shinseki, 22 Vet.App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is "part of" and not separate from a claim of entitlement to an increased rating. Id at 453.  While the issue of entitlement to individual unemployability benefits has not yet been addressed by the RO or certified for appeal, the Board is required to remand this issue for appropriate consideration in light of the binding precedent set forth in Rice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice addressing entitlement to a total rating based on unemployability due to service-connected disability, to include on an extraschedular basis.

2.  Request VA outpatient records dating from December 14, 2013 and associate them with the claims folder/electronic record.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

3.  Thereafter, schedule the Veteran for VA examinations by appropriate VA physician examiners to evaluate the severity of his lumbar degenerative disc disease, and seborrheic dermatitis with rosacea.  The examiner must be provided access to the appellant's claims folder, Virtual VA file and VBMS file.  All indicated tests and studies should be conducted and clinical findings, should be reported in detail.  The orthopedic physician examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected low back disorder, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  

4.  Then, after taking any further development deemed appropriate, readjudicate all claims, including entitlement to a total rating based on unemployability due to service-connected disability, to include on an extraschedular basis.  If any benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

